UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 20-2376


CLARA LEWIS BROCKINGTON,

                     Plaintiff - Appellant,

              v.

KIMBRELL’S FURNITURE OF FLORENCE; MIKE ELLIS, Store Manager;
KIMBRELL’S CORPORATE OFFICE; TERRY PETERS, Vice President; CAROL
FAIRCLOTH, Regional Manager; CINDY MORRISON, Credit Manager;
FORTEGRA INSURANCE CO. LIFE OF SOUTH; VIVIAN GOHERTRY, Claims
Dept.; FAST FURNITURE REPAIRS; RON EASLEY, Store Manager; RICK S.
KAHLBAUGH, CEO Fortegra Life,

                     Defendants - Appellees,

              and

LACY DE TEMPLE, Kimbrell’s Claim Dept.; JOSIE WHEELER, Store Manager
of Sam’s Furniture; S.C. DEPARTMENT OF INSURANCE; DIANE COOPER,
Insurance Manager of S.C. Department of Insurance; NANDI J. CHOLER,
Insurance Analyst, S.C. Dept. of Insurance,

                     Defendants.


Appeal from the United States District Court for the District of South Carolina, at Florence.
R. Bryan Harwell, Chief District Judge. (4:20-cv-03270-RBH)


Submitted: March 14, 2022                                        Decided: March 23, 2022


Before WYNN and RUSHING, Circuit Judges, and KEENAN, Senior Circuit Judge.
Affirmed by unpublished per curiam opinion.


Clara Lewis Brockington, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                             2
PER CURIAM:

      Clara Lewis Brockington appeals the district court’s order accepting the

recommendation of the magistrate judge and dismissing her complaint without prejudice.

We have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Brockington v. Kimbrell’s Furniture of Florence, No.

4:20-cv-03270-RBH (D.S.C. Nov. 19, 2020). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            3